Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has removed the function of “determining a reflected path for the one or more reflected signals” as well as its use in the determination of a refined location.  The abstract as well as each paragraph in the summary and each original independent claim is/was directed towards the determining of the reflected path and its use in the determination of a refined location. As such it was deemed to be a critical aspect of the applicant’s subject matter.  Yet, the applicant appears to abandon such in the latest amendment and thus acknowledges the lack of patentability of such feature.  Instead, the applicant amends the claims regarding determining a refined location based on the number of direct signals received.  Thus, if sufficient direct signals are received, there is no necessity of determining reflected paths or even refining a location on the basis of the reflected paths.
The function of “determining the refined location of the receiver comprises:  based on the number of direct signals received, determining whether to determine the refined location of the receiver based on the one or more direct signals only, or to determine the refined location of the receiver based on the one or more direct signals and a reflected path determined for the one or more reflected signals” represents new matter that is not supported by the specification as originally filed.  The applicant states that such is supported by [0086]-[0090] and FIG. 3.  Paragraph [0086] is directed to “the receiver may determine a more accurate (i.e., a refined location) by factoring the extra path traveled by reflected signals during location determination.”  Paragraph [0087] is directed to “the receiver may use multiple directly received signals . . . and one or more reflected signals.” Paragraph [0088] is directed to “the receiver may remove any reflected signals and use only directly received signals for determining a refined location of the receiver . . . the receiver may determine that enough signals were received directly from multiple satellites, with a good enough geometry.”  Paragraph [0088] further is directed to “the receiver may only use one or more reflected signals to determine its location when the receiver needs to use the reflected signal(s). For instance, the receiver may receive only one or two signals directly requiring the receiver to use at least one reflected signal.”  The relevance of [0089] and [0090] are not evident.
However, this fails to disclose what the number is, what is enough, or what the relationship is to select direct only or direct/indirect.  Specifically, [0086], [0089] and [0090] are silent with respect to the added limitation. [0087] describes only that a refined location may use multiple directly received signals . . . and one or more reflected signals.  While [0088] states that in some embodiments the reflected signals may be removed and only the directly received signals are used, it is silent as to any process/processor making a determination of such selection based on the number of direct signals. Additionally as set forth below, there is an enablement issue associated with the noted claim language in its broadest reasonable interpretation. 
Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims set forth “determining the refined location of the receiver comprises:  based on the number of direct signals received, determining whether to determine the refined location of the receiver based on the one or more direct signals only, or to determine the refined location of the receiver based on the one or more direct signals and a reflected path determined for the one or more reflected signals”.
The specification fails to sufficiently enable the full scope of the claim language wherein the refined location is determined “based on the one . . .  direct signal” or “based on the one . . . direct signal and a reflected path for the one . . . reflected signal.”  The specification does not provide an enabling disclosure for determining a refined location based on one direct signal only, which embodiment is encompassed by the claim language in its broadest reasonable interpretation.  The specification does not provide an enabling disclosure for determining a refined location based on one direct signal and one reflected signal which embodiment is encompassed by the claim language in its broadest reasonable interpretation.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine a refined location on the broadest reasonable interpretation of the claim language wherein a refined location is determined, for example, on the basis of one direct signal or one direct signal and one reflected signal
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claim language “determining the refined location of the receiver comprises:  based on the number of direct signals received, determining whether to determine the refined location of the receiver based on the one or more direct signals only, or to determine the refined location of the receiver based on the one or more direct signals and a reflected path determined for the one or more reflected signals” fails to clearly and distinctly define the subject matter.  The claim language purports to determine the refined location of the receiver but fails to actually set forth with any particularity how it is determined since the “wherein” clause simply sets forth a conditional limitation of whether to use only direct signals or a combination of direct and indirect signals.  Moreover, it is “based on the number of direct signals” but the metes and bounds of such number are not clearly and distinctly defined in the claims.  Finally, it further states that a refined location is based on “a reflected path determined for the one or more reflected signals;” it is unclear what the metes and bounds of “a reflected path” are intended to encompass.  
In claims 1, 15 and 18, the language “the number of direct signals” lacks a proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Le Pifre (EP 2634599).
Le Pifre (EP 2634599) disclose “based on the assumption that any signal detected from such a satellite is likely to be a reflection, these signals are then excluded from the subsequent geometric calculation of the receiver’s location.  Thus, only satellites which are identified as being in a visible (non-occluded) portion of the sky should be used in the calculation.  By selecting satellites in this way, the accuracy of the positioning system may be improved, by eliminating sources of error” [0011]. LePifre disclose obtaining an approximate location of the receiver, determining occluded regions based on the approximate location and a geographic map of obstacle, identifying a plurality of satellites that are visible and calculating the location of the receiver [0009].  The step of identifying satellites may comprise comparing the positions of the satellites in the sky with parts of the sky that are occluded based on the geographical map of height/location [0013]/[0015].  The approximate location may be provided by a satellite navigation assistance provider [0027] or from available satellites [0029]. The map may be downloaded or stored in memory in the receiver [0034].  The satellites can be any GNSS including but not limited to GPS, GLONASS, and Galileo [0039].  The satellite orbital information may be determined by decoding the satellite message or received from an assistance server [0044].  The receiver identifies those satellites which are occluded from view and those satellites which are not [0044].  The receiver then selects the best set of satellites to use in the location calculation [0044].
In light of the fact that there are enough direct signals, the conditional clause in claim 1 directed to determining location based only on direct signals is met. In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in . 
Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by T’siobbel (20100176992) (previously of record).
T’siobbel discloses a system and method for determining position in a GNSS receiver positioning device, e.g. [0086]-[0096], that receives direct and reflected satellite signals (e.g. FIG. 1).  3D digital map databases 3DMD may be provided further comprising three dimensional information, for instance about objects such as buildings, trees, rocks, mountains, roads, sidewalks, etc, and may comprise information about the position of buildings, including the horizontal and vertical dimensions of such buildings. The 3D digital map database 3DMD may also comprise information about the shape of a building, which may for instance be relevant in case the building has a gabled roof (peaked roof), e.g., [0105]-[0113].  The receiver device receives positioning signals from a plurality of satellites and determines a general location [0124].  The position of the satellites is derived from the orbital information in the satellite message and thus their positions are known [0126]/[0145] and such information is used with the 3DMD to identify which satellites, and thus satellite signals, are in direct view and which are not in direct view [0139]+. T’siobbel further disclose a determination of a refined location based on the number of direct signals available wherein when there are enough visible satellites, a first mode is selected and uses the direct signals to determine position [0159]+.  When not enough satellites are visible, then it performs positioning using a second mode, see e.g. FIG. 7, wherein 
In light of the fact that there are enough direct signals, the conditional clause in claim 1 directed to determining location based only on direct signals is met. In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim. Thus, the determination of a refined location based on direct signals and reflected signals need not be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (2015338522) in view of Wang et al (9,369,987).
Miller discloses a method, system and product substantially as claimed including a GPS receiver for receiving signals from a plurality of satellites and determining a general location [0095]; determining respective angles of reception for the positioning signals (implicitly disclosed since this feature is indispensable for determining signal paths from the satellites to the receiver [0097] by means of the environment topology [0096]); determining topography information for the general location [0096]; identifying at the receiver using the topography information and the determined respective angles of reception, a reflected signal [0097]; determining a reflected path and determining a refined location based on the reflected path [0102]-[0103].  The identification of direct signals are likewise determined. FIGs. 8 and 9 exemplifies the reception of satellite positioning signals (808) for determining location (804), ephemerides (806) and satellite position calculator (820) for determining satellite positions, topography information storage (815, 814, 816), a NLOS statistics aggregator (826) for identifying reflected signals, and solution recommender (832) for refining location.  As Miller is associated with a GPS/GNSS receiver, knowledge of the receiver position that is determined and the satellite positions obtained from the navigations signals simply and easily provides the information to ascertain a LOS vector therebetween.  Determining environmental features by determining a distance is clearly within the scope of a proximity sensor 1114, camera subsystem 1120 or optical sensor 1122, for example in Miller.  Finally, as Miller suggests a 3D database, the use of the elevation and position are obviously considered in the determination of the reflections. Miller does not specify determining whether to determine a refined location based on direct signals only or a combination of direct and reflected signals on the basis of the number of direct signals.
Wang et al disclose the conventionality of determining a position wherein based on the number of direct/LOS signals, the position is determined using direct/LOS signals only (e.g. when >+3) or using a combination of direct/LOS signals and reflected/NLOS signals (e.g. when <3). FIG. 3 exemplifies the process. A plurality of received signals are identified as being in a LOS (direct) environment or a NLOS (reflected) environment (S3011-S3016). According to STEP S3017, it is possible to determine whether the number of the positioned nodes in the LOS environment is greater than or equal to three.  If the determination result of STEP S3017 is that the number of the positioned nodes in the LOS environment is greater than or equal to three, then in STEP S3018, it is possible to select three positioned nodes in the LOS environment for positioning the blind node. If the determination result of STEP S3017 is that the number of the positioned nodes in the LOS environment is less than three, that means the number of the positioned nodes in the LOS environment is not enough to position the blind node when the trilateration based positioning approach is adopted. In this case, in order to be able to position the blind node, in STEP S3020, it is necessary to additionally select one or more positioned nodes in the NLOS environment so as to let the number of the finally selected positioned nodes (regardless of being in the LOS or NLOS environment) be three. In STEP S3022, the distance between each of the additionally selected positioned node and the blind node is calculated by utilizing the corresponding environmental parameters in the NLOS environment (i.e. “reflected path”).  Additionally, FIGs. 7A-7C (11:54-14:15) show the various use and selection of positional nodes to be used for positioning.
It would have been obvious to one having ordinary skill in the art to modify the GNSS receiver of Miller by incorporating the use of both direct and reflected signals during the determination of a refined location when there are an insufficient number of direct signals available to determining the location in view of the conventionality of such as disclosed by Wang et al since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. It is well known that multipath signals, i.e. reflected signals, introduce path delays that cause erroneous location determination and thus using only directly received signals provides the most accurate solution and would be the desired solution if available.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Pifre (EP 2634599) in view of Wang et al (9,369,987).
Le Pifre discloses the claimed system and method substantially as claimed but does not specify determining a refined location on the basis of both direct and reflected when there are not a sufficient amount of direct signals. 
Wang et al (9,369,987) disclose the conventionality of determining a position wherein based on the number of direct/LOS signals, the position is determined using direct/LOS signals only (e.g. when >+3) or using a combination of direct/LOS signals and reflected/NLOS signals (e.g. when <3). FIG. 3 exemplifies the process. A plurality of received signals are identified as being in a LOS (direct) environment or a NLOS (reflected) environment (S3011-S3016). According to STEP S3017, it is possible to determine whether the number of the positioned nodes in the LOS environment is greater than or equal to three.  If the determination result of STEP S3017 is that the number of the positioned nodes in the LOS environment is greater than or equal to three, then in STEP S3018, it is possible to select three positioned nodes in the LOS environment for positioning the blind node. If the determination result of STEP S3017 is that the number of the positioned nodes in the LOS environment is less than three, that means the number of the positioned nodes in the LOS environment is not enough to position the blind node when the trilateration based positioning approach is adopted. In this case, in order to be able to position the blind node, in STEP S3020, it is necessary to additionally select one or more positioned nodes in the NLOS environment so as to let the number of the finally selected positioned nodes (regardless of being in the LOS or NLOS environment) be three. In STEP 
It would have been obvious to one having ordinary skill in the art to modify the GNSS receiver of Le Pifre by incorporating the use of both direct and reflected signals during the determination of a refined location when there are an insufficient number of direct signals available to determining the location in view of the conventionality of such as disclosed by Wang et al since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over T’siobbel (20100176992) in view of Wang et al (9,369,987).
T’siobbel discloses the claimed system and method substantially as claimed but does not specify determining a refined location on the basis of both direct and reflected when there are not a sufficient amount of direct signals.
Wang et al (9,369,987) disclose the conventionality of determining a position wherein based on the number of direct/LOS signals, the position is determined using direct/LOS signals only (e.g. when >+3) or using a combination of direct/LOS signals and reflected/NLOS signals (e.g. when <3). FIG. 3 exemplifies the process. A plurality of received signals are identified as being in a LOS (direct) environment or a NLOS (reflected) environment (S3011-S3016). According to STEP S3017, it is possible to determine whether the number of the positioned nodes in the LOS environment is greater than or equal to three.  If the determination result of 
It would have been obvious to one having ordinary skill in the art to modify T’siobbel by incorporating the use of both direct and reflected signals during the second mode when there are insufficient number of direct signals available to determining a location in view of the conventionality of such as disclosed by Wang et al since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Response to Arguments
Applicant argues that Miller, Kajimo and Monnerat fail to disclose or suggest the limitation directed to the conditional statement associated with the manner in which the refined location is determined based on the number of direct signals received
In light of the amendments and the new rejections as set forth above, the arguments that the previously cited anticipatory references do not suggest the claimed subject matter are moot.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Solovivev et al (20080238772) disclose the conventionality of determining position on the basis of the number of direct signals wherein the use of direct signals only for positioning when there are a sufficient amount and using a combination of direct and reflected (multipath) signals when the number of direct signals is limited [0097],
 “As a result, GPS signals can be potentially used for navigation even in dense urban environments where signal propagation between satellites and the end user is often attenuated by buildings and structures. Urban applications are generally characterized by multipath signal environments. On one hand, it is critical to distinguish between a direct signal and a corresponding multipath signal for the efficient localization using the corresponding carrier frequency, carrier phase, or GPS data in any combination. On the other hand, multipath signal reflections can be used as an additional source of navigation information especially for those cases where the number of direct signal path (i.e., LOS) satellites is limited.”
Guvenc et al (7,574,221) disclose the conventionality of determining position on the basis of the number of direct signals wherein the use of direct signals only for positioning when there are a sufficient amount and using a combination of direct and reflected (multipath) signals when the number of direct signals is limited.  For example, Guvenc et al state,
“Non-line-of-sight (NLOS) conditions significantly affect the performance of mobile localization techniques that are based on TOA. If the line-of-sight (LOS) between a mobile terminal and a base station (BS) is obstructed, a delay ("NLOS bias") is introduced into the received signal. Even a single or a few NLOS BSs may significantly degrade localization accuracy, and thus mitigation of NLOS effects is important. One way to mitigate the effects of NLOS BSs is to identify them and to exclude them from the localization operation. However, when the number of BSs available for localization is limited, it may be impossible to exclude the NLOS BSs and still meet the requirements for localization. Localization typically requires three or more BSs for a two-dimensional (2-D) localization, and a minimum of four BSs for a three-dimensional (3-D) localization.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646